Citation Nr: 0001350	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  94-18 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Entitlement to an increased evaluation for chronic lumbar 
syndrome, currently evaluated as 40 percent disabling.  

3.  Entitlement to an increased evaluation for a whiplash 
injury of the cervical spine with possible radiculopathy to 
the right arm, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased evaluation for status post 
right nephrectomy, currently evaluated as 30 percent 
disabling.  

5.  Entitlement to a compensable evaluation for status post 
hemorrhoidectomy.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from March 1975 to May 1993.  
This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a September 1993 
rating decision of the Montgomery, Alabama Regional Office 
(hereinafter "the RO") which, in pertinent part, denied 
service connection for migraine headaches.  Service 
connection was granted for chronic lumbar strain with a 30 
percent disability evaluation and for a whiplash injury of 
the cervical spine with possible radiculopathy to the right 
arm with a noncompensable disability evaluation.  Service 
connection was also granted for status post right nephrectomy 
with a 10 percent disability evaluation and for status post 
hemorrhoidectomy with a noncompensable disability evaluation.  

In October 1997, the Board remanded this appeal to the RO to 
obtain private, military, and/or Department of Veterans 
Affairs (hereinafter "VA") treatment records and to afford 
the veteran VA examinations.  A June 1999 rating decision, in 
pertinent part increased the disability evaluation assigned 
for the veteran's service-connected chronic lumbar syndrome 
to 40 percent effective June 1, 1993.  The disability 
evaluation assigned for the veteran's service-connected 
whiplash injury of the cervical spine with possible 
radiculopathy to the right arm was increased to 10 percent 
effective June 1, 1993.  The veteran has been represented 
throughout this appeal by the Alabama Department of Veterans 
Affairs.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's lumbar spine disorder is productive of no 
more than severe intervertebral disc syndrome with severe 
limitation of motion.  

3.  The veteran's cervical spine disorder has been reasonably 
shown to be productive of moderate limitation of motion, but 
no more.  

4.  The veteran's status post right nephrectomy is productive 
of no more than albumin constant or recurring with hyaline 
and granular casts or red blood cells; or, transient or 
slight edema or hypertension at least 10 percent disabling.  

5.  The veteran's hemorrhoid disorder is productive of no 
more than mild or moderate external or internal hemorrhoids.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 40 
percent for lumbar syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. Part 4, 
including §§ 4.3, 4.7, 4.40, 4.45, 4.59 and Diagnostic Codes 
5286, 5289, 5292, 5295 (1999).  

2.  The schedular criteria for a 20 percent evaluation for a 
whiplash injury of the cervical spine with possible 
radiculopathy to the right arm, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. Part 4, 
including §§ 4.3, 4.7, 4.40, 4.45, 4.59 and Diagnostic Codes 
5286, 5287, 5290, 5293 (1999).  

3.  The schedular criteria for an evaluation in excess of 30 
percent for status post right nephrectomy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
Part 4, including §§ 4.3, 4.7, 4.115(a) and Diagnostic Codes 
7101, 7500 (1999).  

4.  The schedular criteria for a compensable evaluation for 
status post hemorrhoidectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. Part 4, 
including §§ 4.3, 4.7 and Diagnostic Codes 7336 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), and if so, 
whether the VA has properly assisted him in the development 
of his claims.  A "well-grounded" claim is one which is not 
implausible.  A review of the record indicates that the 
veteran's claims for increased evaluations for his service-
connected chronic lumbar syndrome, whiplash injury of the 
cervical spine with possible radiculopathy to the right arm, 
status post right nephrectomy and status post 
hemorrhoidectomy are plausible and that all relevant facts 
have been properly developed.  Accordingly, an additional 
remand, in order to allow for further development of the 
record is not appropriate.

I.  Increased Evaluation for Chronic Lumbar Syndrome

The Board notes that according to a recent decision of the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court"), because this appeal ensues from 
the veteran's disagreement with the rating assigned in 
connection with his original claim, the potential for the 
assignment of separate, or "staged," ratings for separate 
periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet.App. 119 (1999).  In 
this case, the RO has not assigned separate staged ratings 
for the disability at issue.  

The Board observes that the veteran has not been prejudiced 
by the RO's referring to his claim, as to this matter, as an 
"increased [evaluation]" although the appeal has been 
developed from his original claim.  In reaching the 
determination below, the Board has considered whether staged 
ratings should be assigned.  The Board concludes that the 
disability has not significantly changed and a uniform 
evaluation is appropriate in this case.  

A.  Historical Review

The veteran's service medical records indicate that he was 
seen in February 1976 with complaints including low back 
pain.  No assessment was given.  A February 1984 entry noted 
that the veteran complained of right leg pain.  The 
assessment was probable sciatica.  An April 1985 entry 
reported that the veteran complained of back pain for one day 
where he could not stand it.  The assessment was 
musculoskeletal pain.  A June 1986 entry indicated an 
assessment of low back syndrome and a February 1993 entry 
related an assessment of lumbar sprain.  The December 1992 
separation examination indicated that the veteran's spine and 
other musculoskeletal systems were normal.  

The veteran underwent a VA general medical examination in 
June 1993.  The impression included history of low back pain.  
The veteran also underwent a VA spine examination in June 
1993.  The veteran reported that he had a chronic-type low 
back pain which varied in severity.  It was noted that 
aggravating factors included prolonged periods of standing as 
well as bending, lifting or pulling.  The veteran described 
pain radiation out of the back and into the left leg and down 
to the foot.  He also described episodes of the tingling of 
the left leg and foot.  The examiner noted that there was no 
spasm or tenderness.  As to range of motion of the lumbar 
spine, the veteran had 75 degrees of flexion and 20 degrees 
of extension.  The examiner noted that the veteran had 
complaints of pain on motion of the back.  Reflexes and 
sensation were intact in the lower extremities.  The 
impression included chronic lumbar syndrome with history of 
lifting injury.  A June 1993 radiological report, as to the 
lumbar spine, indicated that there was no significant 
abnormality.  

In September 1993, service connection was granted for chronic 
lumbar syndrome.  A 10 percent disability evaluation was 
assigned effective June 1, 1993.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  A 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A 60 percent evaluation requires pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm and an absent ankle jerk or 
other neurological findings appropriate to the site of the 
diseased disc and little intermittent relief.  38 C.F.R. Part 
4, Diagnostic Code 5293 (1999).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  
These 10 percent evaluations are combined, not added, under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Diagnostic Code 5003 (1999).  Severe limitation of 
motion of the lumbar spine warrants a 40 percent evaluation.  
38 C.F.R. Part 4, Diagnostic Code 5292 (1999).  Ankylosis of 
the lumbar spine at a favorable angle warrants a 10 percent 
evaluation.  A 50 percent evaluation requires fixation at an 
unfavorable angle.  38 C.F.R. Part 4, Diagnostic Code 5289 
(1999).  Complete bony fixation of the spine (ankylosis) at a 
favorable angle warrants a 60 percent evaluation.  38 C.F.R. 
Part 4, Diagnostic Code 5286 (1999).  A 40 percent evaluation 
is warranted for severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritis 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
This is the maximum evaluation assignable under this code.  
38 C.F.R. Part 4, Diagnostic Code 5295 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

Treatment records from the Fox Army Community Hospital dated 
from February 1994 to June 1994 indicated that the veteran 
was treated for several disorders.  A February 1994 entry 
noted that the veteran complained of back pain.   The 
assessment was lower back pain with lower extremity possible 
radiculopathy.  A February 1994 report of a computerized 
tomography scan of the lumbar spine, indicated conclusions of 
no evidence of a herniated disc, but a bulging disc at L5-S1.  

The veteran underwent a VA spine examination in July 1994.  
His complaints included pain in the lumbosacral region of the 
back.  The examiner reported that there were no postural 
abnormalities or fixed deformities of the back.  The examiner 
indicated that the musculature of the veteran's back was 
normal.  As to range of motion, forward flexion was 90 
degrees, backward extension was 35 degrees, left lateral 
flexion was 40 degrees, right lateral flexion was 40 degrees 
and rotation to the right and left was 35 degrees.  The 
examiner indicated that pain was experienced in all ranges of 
motion tested.  The diagnosis was lumbosacral strain, 
chronic.  

VA treatment records dated from July 1994 to December 1995 
referred to treatment for other disorders.  Treatment records 
from the Fox Army Community Hospital dated from August 1995 
to September 1996 referred to continued treatment.  

The veteran underwent a VA spine examination in March 1998.  
He reported that he had pain in his lumbar spine.  The 
examiner reported that the veteran's motion stopped when the 
pain began.  There were no postural abnormalities or fixed 
deformities and the musculature of the back was noted to be 
good.  As to range of motion of the lumbar spine, the 
examiner indicated that forward flexion was 28 degrees, 
backward extension was 20 degrees, flexion to the right was 
36 degrees and flexion to the left was 18 degrees.  The 
diagnoses included degenerative joint disease of the 
lumbosacral spine with loss of function due to pain.  

A June 1999 rating decision increased the disability 
evaluation assigned for the veteran's service-connected 
chronic lumbar syndrome to 40 percent effective June 1, 1993.  
The 40 percent disability evaluation has remained in effect.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record fails to indicate that the veteran suffers 
from symptomatology productive of more than severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  38 C.F.R. Part 4, Diagnostic Code 5293 
(1999).  The most recent March 1998 VA spine examination 
report noted that the veteran reported that he had pain in 
the lumbar spine.  The examiner indicated that there were no 
postural abnormalities or fixed deformities and that the 
musculature of the veteran's back was good.  The diagnoses 
included degenerative joint disease of the lumbosacral spine 
with loss of function due to pain.  Additionally, the Board 
notes that a July 1994 VA spine examination report noted that 
the veteran complained of pain in the lumbosacral region of 
the back.  There was no postural abnormalities or fixed 
deformities of the back.  The examiner indicated that the 
musculature of the veteran's back was normal and that pain 
was experienced in all ranges of motion tested.  The 
diagnosis, at that time, was lumbosacral strain, chronic.  

Further, the Board notes that a June 1993 spine examination 
report noted that the veteran described pain radiation out of 
the back and into the left leg and down to the foot.  He also 
described episodes of tingling of the left leg and foot.  The 
examiner noted that there was no spasm or tenderness and that 
reflexes and sensation were intact in the lower extremities.  
The impression included chronic lumbar syndrome with history 
of lifting injury.  Therefore, the Board notes that the 
medical evidence clearly fails to indicate what could 
reasonably be considered to be pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc  with little 
intermittent relief as required for a 60 percent evaluation 
pursuant to the appropriate schedular criteria noted above.  
Symptomatology such as demonstrable muscle spasm and absent 
ankle jerk are simply not shown.  

The Board also observes that the March 1998 VA spine 
examination report noted that, as to range of motion of the 
lumbar spine, that forward flexion was 28 degrees, backward 
extension was 20 degrees, flexion to the right was 36 degrees 
and flexion to the left was 18 degrees.  As noted above, the 
examiner indicated that there was loss of function due to 
pain.  The July 1994 VA spine examination report noted that 
forward flexion was 90 degrees, backward extension was 35 
degrees, left lateral flexion was 40 degrees, right lateral 
flexion was 40 degrees and rotation to the right and left was 
35 degrees.  The examiner indicated that pain was experienced 
in all ranges of motion tested.  Further, the June 1993 VA 
spine examination report noted that flexion was 75 degrees 
and extension was 20 degrees and that the veteran had 
complaints of pain on motion.  The Board observes that the 
veteran's present 40 percent evaluation reflects severe 
limitation of motion.  He is not entitled to a higher 
evaluation under the appropriate schedular criteria.  38 
C.F.R. Part 4, Diagnostic Code 5292 (1996).  Additionally, as 
indicated above, ankylosis of the lumbar spine has not been 
shown.  38 C.F.R. Part 4, Diagnostic Codes 5286, 5289 (1996).  
The Board also observes that severe lumbosacral strain is 
also reflected in the present 40 percent evaluation.  38 
C.F.R. Part 4, Diagnostic Code 5295 (1996).  The veteran is 
in receipt of the maximum allowable disability evaluation 
under such schedular criteria.  

Therefore, the Board concludes that the 40 percent disability 
evaluation sufficiently provides for the veteran's present 
level of disability.  The Board also finds that the veteran's 
present disability evaluation encompasses his objectively 
ascertainable functional impairment due to pain.  38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998).  As discussed above, the 
examiner, pursuant to the March 1998 VA spine examination 
report, did indicate that the veteran had loss of function 
due to pain.  Also, the June 1993 and July 1994 VA spine 
examination report did refer to pain on motion.  The Board 
observes that the 40 percent disability evaluation 
encompasses such functional loss.  Moreover, there is no 
clinically identifiable pathology warranting extended 
discussion as to whether a separately assignable compensable 
rating is appropriate.  Accordingly, an increased evaluation 
for chronic lumbar syndrome is not warranted.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  

II.  Increased Evaluation for a Whiplash Injury of the 
Cervical Spine with
Possible Radiculopathy to the Right Arm

The Board observes that, as to this issue, the RO has not 
assigned separate staged ratings.  In reaching the 
determination below, the Board has considered whether staged 
ratings should be assigned.  The Board concludes that the 
veteran's cervical spine disability has not significantly 
changed and that a uniform evaluation is appropriate in this 
case.  See Fenderson.  

A.  Historical Review

The veteran's service medical records indicate that he was 
seen for complaints including pain in the cervical spine in 
October 1982.  An October 1982 treatment entry noted that the 
veteran complained of pain in the back of the head, neck and 
upper back.  He had been involved in a motor vehicle accident 
two days earlier.  The diagnosis was acute cervical sprain.  
An October 1982 consultation report indicated an assessment 
of mild cervical spine strain, acute.  The December 1992 
separation examination report included notations that the 
veteran's spine and other musculoskeletal systems were 
normal.  

The veteran underwent a VA general medical examination in 
June 1993.  The impression included history of whiplash 
injury to the neck.  A June 1993 VA spine examination report 
noted that the veteran reported that he had neck pain on a 
recurrent basis.  He indicated that the pain radiated from 
the neck into the right arm as far as the hand.  The veteran 
also reported occasional tingling in the right hand.  As to 
range of motion, the veteran had 40 degrees of flexion and 40 
degrees of extension.  Right and left lateral turning was to 
75 degrees.  The examiner noted that the veteran had no 
significant pain in the neck on motion and that there was no 
significant tenderness to palpation.  The examiner reported 
that the veteran had 5/5 strength in the upper extremities 
and that reflexes and sensation were intact.  The impression 
included whiplash injury of the cervical spine with possible 
radiculopathy of the right arm.  A June 1993 radiological 
report, as to the cervical spine, indicated that there was no 
significant abnormality.  

In September 1993, service connection was granted for a 
whiplash injury of the cervical spine with possible 
radiculopathy to the right arm.  A noncompensable disability 
evaluation was assigned effective June 1, 1993.  

B.  Increased Evaluation

Slight limitation of motion of the cervical spine warrants a 
10 percent evaluation.  A 20 percent evaluation requires 
moderate limitation of motion.  A 30 percent evaluation 
requires severe limitation of motion.  38 C.F.R. Part 4, 
Diagnostic Code 5290 (1999).  Ankylosis of the cervical spine 
at a favorable ankle warrants a 30 percent evaluation.  A 40 
percent evaluation requires fixation at an unfavorable angle.  
38 C.F.R. Part 4, Diagnostic Code 5287 (1999).  

Treatment records from the Fox Army Community Hospital dated 
from February 1994 to June 1994 indicated that the veteran 
was treated for several disorders.  The veteran underwent a 
VA spine examination in July 1994.  He complained of chronic 
pain in the right side of the neck with radiation into the 
upper extremity and associated with a numb feeling in the 
ulnar distribution of the right hand.  The examiner noted 
that motor function and muscular development were normal and 
symmetrical in both upper extremities.  Deep tendon reflexes 
were symmetrical and present in the upper extremities.  The 
examiner noted that the veteran complained of numbness or 
paresthesia primarily in the ulnar distribution of the right 
upper extremity, but that sensory testing indicated that 
there was greater sensation to pain in the ulnar distribution 
as compared to the radial distribution (i.e. hyperesthesia).  
The diagnoses included possible neural disorder of the 
cervical spine.  A July 1994 radiological report, as to the 
cervical spine, noted that there was no fracture or 
subluxation.  

VA treatment records dated from July 1994 to December 1995 
referred to treatment for other disorders.  Treatment records 
from the Fox Army Community Hospital dated from August 1995 
to September 1996 referred to continued treatment.  

The veteran underwent a VA spine examination in March 1998.  
He reported that he had pain in his cervical spine.  The 
examiner noted that the veteran's motion stopped when the 
pain began.  As to range of motion of the cervical spine, 
forward flexion was 40 degrees, backward extension was 18 
degrees, flexion to the right was 32 degrees and flexion to 
the left was 30 degrees.  The diagnoses included degenerative 
joint disease of the cervical spine with loss of function due 
to pain.  

A June 1999 rating decision increased the disability 
evaluation assigned for the veteran's service-connected 
whiplash injury of the cervical spine with possible 
radiculopathy to the right arm to 10 percent effective June 
1, 1993.  The 10 percent disability evaluation has remained 
in effect.  

The Board has weighed the evidence of record.  It is observed 
that the clinical and other probative evidence of record 
indicates that the veteran suffers from symptomatology 
reasonably shown to be productive of moderate limitation of 
motion of the cervical spine.  38 C.F.R. Part 4, Diagnostic 
Codes 5003, 5290 (1999).  The most recent March 1998 VA spine 
examination report noted that the veteran reported that he 
had pain in his cervical spine.  The examiner noted that the 
veteran's motion stopped when the pain began.  As to range of 
motion of the cervical spine, forward flexion was 40 degrees, 
backward extension was 18 degrees, flexion to the right was 
32 degrees and flexion to the left was 30 degrees.  The 
diagnoses included degenerative joint disease of the cervical 
spine with loss of function due to pain.  Additionally, the 
July 1994 VA spine examination noted that the veteran 
complained of chronic pain in the right side of the neck with 
radiation into the upper extremity and associated with a numb 
feeling in the ulnar distribution of the right hand.  The 
diagnoses included possible neural disorder of the cervical 
spine.  A June 1993 VA spine examination report noted that, 
as to range of motion of the cervical spine, the veteran had 
40 degrees of flexion and 40 degrees of extension.  Right and 
left lateral turning was to 75 degrees.  The examiner noted 
that the veteran had no significant pain in the neck on 
motion and that there was no significant tenderness to 
palpation.  The impression included whiplash injury of the 
cervical spine with possible radiculopathy of the right arm.  
The Board is of the view that the evidence is sufficiently in 
equipoise as to whether a 20 percent evaluation, reflecting 
moderate limitation of motion of the cervical spine, is more 
nearly indicative of the veteran's disability picture under 
the facts of this case.  Severe limitation of motion as 
required for an evaluation in excess of 20 percent under the 
appropriate schedular criteria noted above has not been 
shown.  Further, ankylosis of the cervical spine has not been 
shown.  38 C.F.R. Part 4, Diagnostic Code 5286, 5287 (1999).  

Additionally, the evidence of record does not indicate that 
the veteran suffers from clinically substantiated 
symptomatology reasonably productive of more than moderate 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  38 C.F.R. Part 4, Diagnostic Code 5293 
(1999).  The July 1994 VA spine examination report noted that 
motor function and muscular development were normal and 
symmetrical in both upper extremities.  The examiner noted 
that the veteran complained of numbness or paresthesia 
primarily in the ulnar distribution of the right upper 
extremity, but that sensory testing indicated that there was 
greater sensation to pain in the ulnar distribution as 
compared to the radial distribution (i.e. hyperesthesia).  
The June 1993 VA spine examination report noted that the 
veteran indicated that he had pain radiating from his the 
neck and into the right arm as far as the hand.  He also 
reported occasional tingling in the right hand.  The examiner 
reported that the veteran had 5/5 strength in the upper 
extremities and that reflexes and sensation were intact.  
Therefore, the Board observes that the medical evidence of 
record clearly fails to indicate what could reasonably be 
considered to be severe intervertebral disc syndrome with 
recurring attacks and intermittent relief as required for a 
40 percent evaluation pursuant to the appropriate schedular 
criteria noted above.  

The Board also finds that the 20 percent disability 
evaluation encompasses the veteran's functional impairment 
due to pain.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  As 
discussed above, the examiner, pursuant to the March 1998 VA 
spine examination report, did indicate that the veteran had 
loss of function due to pain.  The Board observes that the 20 
percent disability evaluation encompasses such functional 
loss.  Moreover, there is no clinically identifiable 
pathology warranting extended discussion as to whether a 
separately assignable compensable rating is appropriate.  
Accordingly, the Board concludes that the evidence is 
sufficiently in equipoise to warrant a 20 percent evaluation 
for the veteran's service-connected whiplash injury of the 
cervical spine with possible radiculopathy to the right arm.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  

III.  Increased Evaluation for Status Post Right Nephrectomy

The Board observes that, as to this issue, the RO has not 
assigned separate staged ratings.  The Board has considered 
whether staged ratings should be assigned and has concluded 
that the veteran's service-connected status post right 
nephrectomy has not significantly changed and that a uniform 
evaluation is appropriate in this case.  See Fenderson.  

A.  Historical Review

The veteran's service medical records indicate that the 
veteran was hospitalized in October 1974.  The diagnoses 
included ureteropelvic obstruction, right, with 
hydronephrosis.  A December 1974 hospital report noted that 
the veteran had a history of a right pyeloplasty for 
ureteropelvic junction obstruction in July 1973.  It was 
noted that since that time the veteran had episodes of 
urinary tract infections and recurrent episodes of right 
flank pain.  The veteran underwent a right nephrectomy.  The 
final diagnosis was right hydronephrosis.  The December 1992 
separation examination noted that the veteran had a right 
kidney removal in October 1974.  There was a notation that 
the veteran's genitourinary system was normal.  

The veteran underwent a VA general medical examination in 
June 1993.  It was noted that the veteran had a history of a 
right nephrectomy.  The veteran reported that such was 
secondary to severe pyelonephritis.  It was also observed 
that the veteran had recurrent urinary tract infections.  The 
examiner reported that the genitourinary examination was 
deferred at the veteran's request.  The diagnoses included 
status post right nephrectomy with recurrent urinary tract 
infections.  A June 1993 laboratory report noted that the 
veteran's creatinine was 1.0 mg/dl and his albumin was 3.9 
g/dl.  

In September 1993, service connection was granted for status 
post right nephrectomy.  A 30 percent disability evaluation 
was assigned effective June 1, 1993.  The 30 percent 
disability evaluation has remained in effect.  

B.  Increased Evaluation

Removal of one kidney warrants a minimum evaluation of 30 
percent; or rate as renal dysfunction if there is nephritis, 
infection, or pathology of the other.  38 C.F.R. Part 4, 
Diagnostic Code 7500 (1999).  A 30 percent evaluation is 
warranted for renal dysfunction with albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 
percent disabling under diagnostic code 7101.  A 60 percent 
evaluation requires constant albuminuria with some edema; or, 
definite decrease in kidney function; or hypertension at 
least 40 percent disabling under diagnostic code 7101.  38 
C.F.R. § 4.115 (1999).  

The Board notes that the regulations governing the 
evaluations of cardiovascular disorders were amended as of 
January 12, 1998.  See 62 FEDERAL REGISTER 65207 (1997) (to be 
codified at 38 C.F.R. §§ 4.100-4.102).  The Board observes 
that the regulations applicable as of January 12, 1998, are 
more favorable to the pending claim.  See Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991) (when there has been a 
change in an applicable regulation after a claim has been 
filed, but before final resolution, the regulation most 
favorable to the claimant must be applied).  Under the 
regulations in effect as of January 12, 1998, a 10 evaluation 
is warranted for hypertensive vascular disease (hypertension 
and isolated systolic hypertension) where diastolic pressure 
is predominantly 100 or more, or; systolic pressure is 
predominantly 160 or more, or; a minimum 10 percent 
evaluation is assigned for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
requires diastolic pressure of predominantly 110 or more, or; 
systolic pressure of 200 or more.  A 40 percent evaluation 
requires diastolic pressure predominantly 120 or more.  38 
C.F.R. Part 4, Diagnostic Code 7101 (1999).  

Under the regulations in effect prior to January 12, 1998, a 
10 percent evaluation is warranted for hypertensive vascular 
disease (essential arterial hypertension) where the diastolic 
pressure is predominantly 100 or more.  A minimum 10 percent 
evaluation is also assigned when continuous medication is 
shown necessary for the control of hypertension and there is 
a history of diastolic blood pressure of predominantly 100 or 
more.  A 20 percent evaluation requires diastolic pressure of 
predominantly 110 or more with definite symptoms.  A 40 
percent evaluation requires diastolic pressure predominantly 
120 or more and moderately severe symptoms.  38 C.F.R. Part 
4, Diagnostic Code 7101 (1997).  

Treatment record from the Fox Army Community Hospital dated 
from February 1994 to June 1994 indicated that the veteran 
was treated for several disorders.  A March 1994 entry noted 
that the veteran's blood pressure was 153/87.  The diagnosis 
was epididymitis, right.  An April 1994 entry noted a blood 
pressure reading of 145/77.  

The veteran underwent a VA genitourinary examination in July 
1994.  The examiner noted that the veteran's blood pressure 
was labile and varied from 118/78 to 144/88.  The diagnosis 
was history of right nephrectomy for pyelonephritis.  A July 
1994 laboratory report noted creatinine of 1.1 mg/dl and 
albumin of 3.9 g/dl.  A July 1994 VA hypertension examination 
report noted blood pressure readings of 144/88 sitting, 
118/78 lying, 110/88 standing and a previous blood pressure 
reading of 138/86.  The diagnosis was borderline blood 
pressure readings.  

VA treatment records dated from July 1994 to December 1995 
referred to continued treatment.  A September 1994 entry 
noted a blood pressure reading of 166/100.  The veteran was 
noted to be status post a nephrectomy.  A December 1995 VA 
laboratory report noted that creatinine was 1.1 mg/dl and 
albumin was 3.9 g/dl.  

Treatment records from the Fox Army Community Hospital dated 
from August 1995 to September 1996 indicated that the veteran 
was treated for multiple disorders.  An August 1995 
laboratory report noted creatinine of 1.1 mg/dl and albumin 
of 3.9 g/dl.  An August 1995 blood pressure record noted 
readings ranging from 119 to 158 systolic and from 89 to 97 
diastolic.  A September 1995 entry noted a blood pressure 
reading of 120/84.  The assessment included mild 
hypertension.  A February 1996 entry noted a blood pressure 
reading of 129/77 and an April 1996 entry noted a blood 
pressure reading of 135/88.  A September 1996 entry noted 
blood pressure readings ranging from 138 to 148 systolic and 
from 75 to 84 diastolic.  

The veteran underwent a VA genitourinary examination March 
1998.  He reported that he had pain in his left kidney since 
his surgery.  The examiner noted that the veteran had no 
lethargy, anorexia, or weight loss.  The examiner also 
reported that the veteran had no urinary frequency, but that 
he had nocturia three times and had questionable hesitancy.  
It was observed that the veteran had diminution in the stream 
sometimes and no dysuria, impotence or incontinence.  It was 
noted that the veteran had a urinary tract infection about a 
year earlier.  The veteran had not had recurrent urinary 
tract infections, renal colic or bladder stones, acute 
nephritis, or treatment for malignancy and had not required 
catheterization, dilations, drainage procedures or diet 
therapy.  The blood pressure reading was 132/88 in the right 
arm.  The examiner noted that the veteran's penis and 
testicles were normal and that his prostate was enlarged 1+.  
The diagnosis was right nephrectomy, two years, remote.  A 
March 1998 laboratory report noted creatinine of 1.0 mg/dl 
and albumin of 4.0 g/dl.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record fails to indicate that the veteran suffers 
from symptomatology productive of more than removal of one 
kidney with renal dysfunction with albumin constant or 
recurring with hyaline and granular casts or red blood cells 
or transient or slight edema or hypertension at least 10 
percent disabling under diagnostic code 7101.  38 C.F.R. Part 
4, including § 4.115(a) and Diagnostic Code 7500 (1999).  The 
most recent March 1998 VA genitourinary examination report 
noted that the veteran reported that he had pain in his left 
kidney since his surgery.  The examiner reported that the 
veteran had no lethargy, anorexia or weight loss.  It was 
noted that the veteran had no urinary frequency, but that he 
had nocturia three times and questionable hesitancy..  The 
examiner noted that the veteran had diminution in the stream 
sometimes and no dysuria, impotence or incontinence.  It was 
observed that the veteran had a urinary tract infection about 
a year earlier.  The examiner noted that the veteran had not 
had recurrent urinary tract infections, renal colic or 
bladder stones, acute nephritis, treatment for malignancy, 
catheritizations, dilations, drainage procedures or diet 
therapy.  The blood pressure reading was 132/88.  The 
diagnosis was right nephrectomy, two years, remote.  A March 
1998 laboratory report noted creatinine of 1.0 mg/dl and 
albumin of 4.0 g/dl.  A December 1995 VA laboratory report 
noted that creatinine was 1.1 mg/dl and albumin was 3.9 g/dl.  
An August 1995 laboratory report indicated similar findings.  

Additionally, the Board notes that a July 1994 VA 
genitourinary examination report noted that the veteran's 
blood pressure was labile and varied from 118/78 to 144/88.  
The diagnosis was history of right pyelonephritis.  A July 
1994 laboratory report noted creatinine of 1.1 mg/dl and 
albumin of 3.9 g/dl.  A July 1994 VA hypertension examination 
report noted a diagnosis of borderline blood pressure 
readings.  The Board notes that the medical evidence of 
record clearly fails to indicate that the veteran suffers 
from constant albuminuria with some edema or a definite 
decrease in kidney function or hypertension at least 40 
percent disabling under diagnostic code 7101, as required for 
a 60 percent evaluation pursuant to the appropriate schedular 
criteria noted above.  There is no indication of constant 
albuminuria, edema or decrease in kidney function.  Also, the 
blood pressure readings of record which range from 118 to 166 
systolic and 77 to 100 diastolic fail to indicate that the 
veteran suffers from hypertension which is 40 percent 
disabling pursuant to either the old or new regulations.  A 
40 percent evaluation requires diastolic pressure 
predominantly 120 or more under the new regulations or 
diastolic pressure predominantly 120 or more and moderately 
severe symptoms under the old regulations.  38 C.F.R. Part 4, 
Diagnostic Code 7101 (1999).  Such symptomatology simply has 
not been shown.  Therefore, the Board concludes that the 30 
percent disability evaluation provides for the veteran's 
present level of disability.  Accordingly an increased 
evaluation for status post right nephrectomy is not 
warranted.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  

IV.  Compensable Evaluation for Status Post Hemorrhoidectomy

The Board observes that, as to this issue, the RO has not 
assigned separate staged ratings.  The Board has considered 
whether staged ratings should be assigned.  The Board 
concludes that the veteran's cervical spine disability has 
not significantly changed and that a uniform evaluation is 
appropriate in this case.  See Fenderson.  

A.  Historical Review

The veteran's service medical records indicate that he was 
treated for hemorrhoids during service.  An August 1982 
report noted that the veteran had internal and external 
hemorrhoids with some thrombosis.  An October 1985 
consultation sheet noted that the had a history of external 
hemorrhoids.  The impression was chronic constipation and 
external hemorrhoids.  An August 1987 operation report noted 
that the veteran underwent a proctosigmoidoscopy and 
hemorrhoidectomy.  The December 1992 separation examination 
report noted that the veteran had a hemorrhoid removal in 
October 1987.  It was noted that the veteran had a normal 
digital rectal examination with stool guaiac negative.  

The veteran underwent a VA general medical examination in 
June 1993.  It was noted that the veteran was status post a 
hemorrhoidectomy with still occasional bleeding on toilet 
paper and in his stool.  The examiner reported that the 
rectal examination was deferred at the veteran's request.  
The diagnoses included hemorrhoids, status post 
hemorrhoidectomy with occasional recurrent bleeding.  

In September 1993, service connection was granted for status 
post hemorrhoidectomy.  A noncompensable disability 
evaluation was assigned effective June 1, 1993.  The 
noncompensable disability evaluation has remained in effect.  

B.  Increased Evaluation

A noncompensable evaluation is warranted for mild or moderate 
external or internal hemorrhoids.  A 10 percent evaluation 
requires large or thrombotic, irreducible external or 
internal hemorrhoids with excessive redundant tissue 
evidencing frequent recurrences.  38 C.F.R. Part 4, 
Diagnostic Code 7336 (1999).  

Treatment records from the Fox Army Community Hospital dated 
from February 1994 to June 1994 indicated that the veteran 
was treated for several disorders.  The veteran underwent a 
VA rectal examination in July 1994.  He reported that he had 
occasional tiny blood with hard stools.  The diagnosis was 
status post-operative hemorrhoidectomy with history of mild 
recurrent bleeding.  

VA treatment records dated from July 1994 to December 1995 
referred to continued treatment.  Treatment records from the 
Fox Army Community Hospital dated from August 1995 to 
September 1996 indicated that the veteran was treated for 
multiple disorders.  

The veteran underwent a VA rectal examination in March 1998.  
The veteran reported that he only had occasional problems and 
that his hemorrhoids would only come out occasionally.  He 
stated that they did not bleed anymore like they used to.  
The examiner noted that there was no fecal leakage and no 
scarring or sign of a previous hemorrhoidectomy.  The 
examiner noted that there were no signs of hemorrhoids and no 
bleeding at the time of the examination.  There was no anemia 
and no fissures.  The diagnosis was hemorrhoidectomy, post-
operative in 1986, with no sequelae.  

The Board has weighed the evidence of record.  It is observed 
that the clinical and other probative evidence of record 
fails to indicate that the veteran suffers from 
symptomatology productive of more than mild or moderate 
external or internal hemorrhoids.  38 C.F.R. Part 4, 
Diagnostic Code 7336 (1999).  The most recent March 1998 
rectal examination report noted that the veteran reported 
that he only had occasional problems and that this 
hemorrhoids would only come out occasionally.  The veteran 
stated that his hemorrhoids did not bleed anymore like they 
used to.  The examiner noted that there were no signs of 
hemorrhoids and no bleeding at the time of the examination.  
The examiner reported that there was no anemia, no fissures 
and no scarring or sign of the previous hemorrhoidectomy.  
The diagnosis was hemorrhoidectomy, post-operative in 1986, 
with no sequelae.  

Additionally, the Board notes that a July 1994 rectal 
examination report indicated that the veteran reported that 
he had occasional tiny blood with hard stools.  The diagnosis 
was status post-operative hemorrhoidectomy with history of 
mild recurrent bleeding.  The Board observes that the medical 
evidence of record fails to indicate that the veteran suffers 
from large or thrombotic, irreducible external or internal 
hemorrhoids with excessive redundant tissue evidencing 
frequent recurrences as required for a 10 percent disability 
evaluation pursuant to the appropriate schedular criteria 
noted above.  The July 1994 VA rectal examination did 
indicate that the veteran had mild recurrent bleeding.  
However, the more recent March 1998 VA rectal examination 
report did not indicate such symptomatology.  Further, the 
diagnosis pursuant to such examination report, noted that 
there were no sequelae.  The evidence simply fails to 
indicate that the veteran presently suffers from large or 
thrombotic irreducible external or internal hemorrhoids.  
Therefore, the Board concludes that the noncompensable 
disability evaluation sufficiently provides for the veteran's 
present level of disability.  Accordingly, an increased 
evaluation for status post hemorrhoidectomy is not warranted.  


ORDER

An increased evaluation for chronic lumbar syndrome is 
denied.  A 20 percent evaluation for a whiplash injury of the 
cervical spine with possible radiculopathy to the right arm 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.  An increased evaluation for 
status post right nephrectomy is denied.  A compensable 
evaluation for status post hemorrhoidectomy is denied.  


REMAND

The veteran asserts on appeal that he is entitled to service 
connection for migraine headaches.  In reviewing the record, 
the Board notes that the RO did not fully comply with the 
October 1997 remand instructions.  The October 1997 remand 
requested, in part, that the veteran be afforded a VA 
examination for an opinion regarding the etiology and date of 
onset of the veteran's claimed migraine headaches.  The 
examiner was requested to review the veteran's service 
medical records or copies of such records along with copies 
of all treatment records and examinations reports dated after 
service.  The examiner was specifically requested to provided 
an opinion as to the etiology and date of onset of any 
current migraine headache disorder and an opinion as to any 
relationship between such disorder and the veteran's service-
connected disabilities, especially his service-connected 
cervical spine disorder.  

The Board observes that the veteran was afforded a VA 
neurological examination in March 1998.  There is no 
indication that the examiner reviewed the claims folder prior 
to the examination.  The diagnoses included chronic daily 
headaches with no significant interference of daily 
activities and rare migraine headaches.  The examiner noted 
that it was stated in the remand that the migraine type 
headaches occurred after the veteran's discharge from active 
duty.  It was noted that the veteran stated that the migraine 
headaches had their onset in 1970 to 1980 and that he had 
been treated in more than one military treatment facility 
with a shot for migraine type headaches.  The examiner stated 
that "it would be incumbent upon the reviewing officer to 
review all medical records around that time period both at 
Fox Army Hospital and Frankfort, Germany, for possible 
treatments of migraine headache".  

The Board observes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Further, when the medical evidence is inadequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Halstead v. 
Derwinski, 3 Vet.App. 213 (1992).  Additionally, the Court 
has also held that the RO must comply with the Board's remand 
instructions or explain its failure to complete the requested 
action.  Talley v. Brown, 6 Vet.App. 72, 74 (1993).  Also, 
the Court recently issued a decision vacating and remanding a 
Board decision on the ground that the RO failed to follow the 
directives contained in the Board remand.  In concluding that 
a further remand was required, the Court noted the following 
regarding the VA 's failure to comply with the terms of the 
prior Board remand:

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by the Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.  Stegall v. West, No. 97-78 (U.S. 
Vet.App. June 26, 1998).  

Given the nature of the veteran's contentions, the failure of 
the examiner, pursuant to the March 1998 VA neurological 
examination, to review the veteran's claims folder and 
provide the requested etiological opinions and in 
consideration of the Court's holdings in the cases noted 
above, specifically Talley and Stegall, the Board concludes 
that an additional VA neurological examination should be 
scheduled prior to completion of appellate review.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the United States Court of Veterans Appeals 
(hereinafter "the Court") in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should schedule the veteran 
for a VA neurological examination in 
order to determine the present nature and 
severity of his claimed migraine headache 
disorder.  The examiner should review the 
veteran's service medical records or 
copies of such records along with copies 
of all treatment records and examination 
reports dated after service in order to 
obtain an accurate history of the 
veteran's complaints and diagnoses in 
service.  The examiner should then 
provide an opinion as to the etiology and 
date of onset of any current migraine 
headache disorder and an opinion as to 
any relationship between such disorder 
and the veteran's service-connected 
disabilities, especially his service-
connected cervical spine disability.  A 
complete rationale for any opinion 
expressed should be provided.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1995) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

4.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, in a rating 
decision, should reconsider the remaining 
issue on appeal giving consideration to 
any additional evidence obtained.  A 
supplemental statement of the case should 
also be prepared and issued.  

5.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and 
Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When the requested action has been completed, and if his 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless he is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in again remanding this 
case, it is felt that to proceed with a decision on the 
merits at this time would not withstand Court scrutiny.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 



